Citation Nr: 1521539	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran was afforded a Board hearing, held by the undersigned, in March 2015.  A copy of the hearing transcript (Transcript) has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's Board hearing, he testified that his most recent VA psychiatric examination report was inadequate, as his PTSD symptomatology was more severe than he was willing to express during the July 2013 VA examination, which denied the existence of a current psychiatric disorder.  See Transcript, p. 11.  The Board therefore finds that the Veteran should be afforded a new VA examination to ascertain the current severity of his service-connected psychiatric disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA psychiatric examination to determine the current severity of the Veteran's PTSD, as well as any other currently-diagnosed psychiatric disorder.  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




